Mollison, Judge:
Counsel have stipulated and agreed in these cases as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the Appeals for Reappraisement enumerated on Schedule “A”, attached hereto and made a part hereof, consists of plywood exported from Finland in the year 1954 and that the merchandise described in Column “4” of Schedule !‘A” at the time of exportation of such merchandise to the United States at which such or similiar [sfc] merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for home consumption including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States, was with respect to the merchandise described in Column “4” of Schedule “A”, the unit values set forth *600in Column “5” of Schedule “A”. The appeals are abandoned as to all other merchandise.
IT IS FURTHER STIPULATED AND AGREED that the appeals for Re-appraisement enumerated on Schedule “A”, annexed hereto and made part hereof may be submitted for decision on the foregoing stipulation.
On the agreed facts I find, with respect to the merchandise described in column 4 of schedule “A,” attached to and made a part of this decision, that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the said merchandise, and that such value is as set forth in column 5 of the said schedule “A.”
In all other respects and as to all other merchandise, the appeals for reappraisement, having been abandoned, are hereby dismissed.
Judgment will issue accordingly.
Schedule A